DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/04/2022 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 3/04/2022 in which claims 1, 13, 34, 55, 66 79, have been amended. Claims 3-8, 10-12, 18, 21, 22, 24, 25, 27, 28, 30-33, 35-54, 56-65, 67-78 and 80-123 have been cancelled. Currently claims 1, 2, 9, 13, 17, 19-20, 23, 26, 29, 34, 55, 66, 79 and 124-136 are pending for examination in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, 19, 20, 23, 26, 126, 132 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 9, 17, 26, 126 and 132 recite an open ended Markush group. As per MPEP 2173.05 (h) if a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. Claims 19, 20 and 23 are rejected due to their dependency on claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 9, 13, 17, 19-20, 23, 26, 29, 34, 55, 79, 125-130, 132 and 134 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US 8,807,131 B1) in view of Smith et al. (US 2003/0140921 A1).
Regarding claims 1 and 13, Tunnel discloses a sensor device (442 +450, 460,470) for guiding usage of a medicament device (452, 462, 472), the sensor device comprising:
	a coupler (wherein 442 attaches to 450, 460, 470) for coupling to an adapter (either 450, 460 or 470 of figure 10)
	one or more sensors for detecting the use of the medicament device (col. 20, lines 64-67)
	a processor (440) configured to output a signal based on the type of medicament device (algorithms differ depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59; col. 9, lines 12-15 indicates compliance is evaluated and patient is alerted when scheduled use is due)
	an indicator configured to: receive the signal from the processor (signal that is used for feedback/alerts, col. 16, lines 60-66) and output a guidance based on the signal (feedback) (alerts, col. 16, lines 60-66; col. 9, lines 12-15) wherein the guidance varies depending on a type of the medicament device (algorithms differ depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59; col. 9, lines 12-15 indicates compliance is evaluated and patient is alerted when scheduled use is due),
	wherein the sensor device (442) is configured to be affixed to the medicament device via the adapter (450, 460, 470) (see figure 10),
	the device comprising the adapter (450, 460, 470).
	While Tunnel discloses that the modular device 442 can interface with the different inhalers via the mounts and distinguish between them (col. 21, lines 55-61). Tunnell does not disclose how this is done, and thus does not explicitly disclose a memory storing one or more parameters associated with the medicament device automatically receiving the from adapter one or more parameters and processing these parameters, the adapter comprising the memory. 
	However, Smith teaches it is known to provide memory (stored information [0065]) via an identification marker (35) in order to automatically provide information about a component to a controller [0065] at the interface between where the identification sensor and sensor couple and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnel’s adapter to include a memory storing one or more parameters (type of device) associated with the medicament device in order to distinguish between different inhalers as Tunnell already discusses doing (col. 21, lines 55-61 of Tunnell). While Smith does not explicitly disclose automatic transmission of the information from the identification marker to the controller, the examiner takes the position that this is implicit. As per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). First, Smith does not disclose any user input (a button or the like) to initiate the transfer of information whatsoever. Further, Smith only discloses embodiments wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. That is, Smith only provides examples of automatic transmission. Thus the examiner takes the position that the prior art of Smith implicitly discloses automatic transmission of the information from the identification marker to the controller when in contact. 
	In the event that automatic transmission of information from the identification marker to the controller is not implicit, Smith teaches wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. This automatic transmission is an improvement and the prior art of Smith already discloses the automatic transmission as set forth in [0066]-[0069]. One of ordinary skill in the art would have recognized that applying automatic transmission from the identification marker (35) in the form of memory [0065] on the adapter to the sensor device when in contact would have yielded predictable results and resulted in an improved system. Thus it would have been obvious to one of ordinary skill in the art to have modified Tunnel/Smith with automatic transmission when the sensor device is in contact with the adapter since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 9, Tunnel further discloses wherein the guidance comprises an auditory indication, a visual indication, or both (col. 16, lines 60-61).

Regarding claim 17, Tunnel further discloses wherein the one or more sensors comprise an accelerometer (col. 2, lines 45-50; col. 4, lines 63-64), a pressure sensor, a temperature sensor (col. 2, lines 8-14), a magnetometer (col. 21, line 3), an ambient light sensor, or a GPS, or any combination thereof.

Regarding claims 19-20 and 23, Tunnel discloses the claimed invention substantially as claimed as set forth for claim 17 above. Claim 17 lists a pressure sensor as an alternative and thus the limitations in claims 19-20 and 23 further limit the alternative of a pressure sensor. As such, Tunnel reads on claims 19-20 and 23 since the pressure sensor is not required.

Regarding claim 26, Tunnel further discloses wherein the indicator comprises a speaker, an LED, a visual display, or any combination thereof (col. 16, lines 60-61).

Regarding claim 29, Tunnel further discloses wherein the sensor device comprises an interface for communicating with an external device (col. 20, lines 28-40).

Regarding claim 34, Tunnel discloses an adapter (either 450, 460 or 470 of figure 10) for guiding usage of a medicament device (452, 462 or 472), the adapter comprising:
	a first coupler (where 450, 460 or 470 attach to 452, 462 or 472) for coupling to the medicament device (452, 462 or 472);
	a second coupler (where 450, 460 or 470 attach to 442) for coupling to a sensor device (442), wherein the sensor device (442+440) comprises a processor (440).
	While Tunnel discloses that the modular device 442 can interface with the different inhalers via the mounts and distinguish between them (col. 21, lines 55-61), Tunnell does not disclose how this is done, and thus does not explicitly disclose a memory storing one or more parameters associated with the medicament device automatically receiving the from adapter one or more parameters and processing these parameters. 
	However, Smith teaches it is known to provide memory (stored information [0065]) via an identification marker (35) in order to automatically provide information about a component to a controller [0065] and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnel’s adapter to include a memory storing one or more parameters (type of device) associated with the medicament device in order to distinguish between different inhalers as Tunnell already discusses doing (col. 21, lines 55-61 of Tunnell). While Smith does not explicitly disclose automatic transmission of the information from the identification marker to the controller, the examiner takes the position that this is implicit. As per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). First, Smith does not disclose any user input (a button or the like) to initiate the transfer of information whatsoever. Further, Smith only discloses embodiments wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. That is, Smith only provides examples of automatic transmission. Thus the examiner takes the position that the prior art of Smith implicitly discloses automatic transmission of the information from the identification marker to the controller when in contact. 
	In the event that automatic transmission of information from the identification marker to the controller is not implicit, Smith teaches wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. This automatic transmission is an improvement and the prior art of Smith already discloses the automatic transmission as set forth in [0066]-[0069]. One of ordinary skill in the art would have recognized that applying automatic transmission from the identification marker (35) in the form of memory [0065] to the sensor device when in contact would have yielded predictable results and resulted in an improved system. Thus it would have been obvious to one of ordinary skill in the art to have modified Tunnel/Smith with automatic transmission when the sensor device is in contact with the adapter since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 55, Tunnell discloses a method of using a sensor device (442) configured to couple to a plurality of different types of medicament devices (figure 10), the method comprising:
	a. coupling the sensor device (442) to a first medicament device (452) by:
		i. coupling the sensor device (442) to a first adapter (450) and identifying the type of inhaler (col. 21, lines 55-61); and 
		ii. coupling the first adapter (450) to the first medicament device (452) (see figure 10; col. 21, line 55- col 22, line 9);
	c. guiding usage of the first medicament device (feedback) (alerts, col. 16, lines 60-66) based on the identification of the type of medicament device (col. 21, lines 31-33; col. 22, lines 21-51, monitor can be used with different inhalers and algorithms depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59);
	d. decoupling the sensor device from the first medicament device (452) (as shown in figure 10, sensor device 442 has a detachable interface with 450);
	e coupling the sensor device (442) to a second medicament device (462) by:
		i. coupling the sensor device (442) to a second adapter (460) and identifying the type of inhaler (col. 21, lines 55-61); and 
		ii. coupling the second adapter (460) to the second medicament device (462) (see figure 10; col. 21, line 55- col 22, line 9);
		wherein the second medicament device is the same as or differs in a dype of medicament device from the first medicament device (see figure 10, 452 is an MDI and 462 is a DPI);
	f. guiding usage of the second medicament device (feedback) (alerts, col. 16, lines 60-66) based on the identification of the type of medicament device (col. 21, lines 31-33; col. 22, lines 21-51, monitor can be used with different inhalers and algorithms depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59), wherein guiding usage of the second medicament device is the same as or differs from guiding usage of the first medicament device (algorithms differ depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59; col. 9, lines 12-15 indicates compliance is evaluated and patient is alerted when scheduled use is due)
	While Tunnel discloses that the modular device 442 can interface with the different inhalers via the mounts and distinguish between them (col. 21, lines 55-61), Tunnell does not disclose how this is done, and thus does not explicitly disclose a memory storing one or more parameters associated with the first/second medicament device automatically receiving the from adapter one or more parameters and processing these parameters. 
	However, Smith teaches it is known to provide memory (stored information [0065]) via an identification marker (35) in order to automatically provide information about a component to a controller [0065] and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnel’s adapter to include a memory storing one or more parameters (type of device) associated with the medicament device in order to distinguish between different inhalers as Tunnell already discusses doing (col. 21, lines 55-61 of Tunnell). While Smith does not explicitly disclose automatic transmission of the information from the identification marker to the controller, the examiner takes the position that this is implicit. As per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). First, Smith does not disclose any user input (a button or the like) to initiate the transfer of information whatsoever. Further, Smith only discloses embodiments wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. That is, Smith only provides examples of automatic transmission. Thus the examiner takes the position that the prior art of Smith implicitly discloses automatic transmission of the information from the identification marker to the controller when in contact. 
	In the event that automatic transmission of information from the identification marker to the controller is not implicit, Smith teaches wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. This automatic transmission is an improvement and the prior art of Smith already discloses the automatic transmission as set forth in [0066]-[0069]. One of ordinary skill in the art would have recognized that applying automatic transmission from the identification marker (35) in the form of memory [0065] to the sensor device when in contact would have yielded predictable results and resulted in an improved system. Thus it would have been obvious to one of ordinary skill in the art to have modified Tunnel/Smith with automatic transmission when the sensor device is in contact with the adapter since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
	In the alternative, Tunnell does not explicitly disclose decoupling the sensor device from the first medicament device. However, Tunnell shows that the sensor device (442) is detachable from each adapter and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have detached 442 from 450 in order to use the modular sensor device 442 on another type of inhaler such as 462.

Regarding claim 79, Tunnell discloses: 
A device for monitoring usage of a medicament device (442), the device comprising: 
	a. an adapter (450, 460, 470) comprising: a first coupler (where 450, 460 or 470 attach to 452, 462 or 472) for coupling to the medicament device (452, 462 or 472) and
	b. a sensor device (442) comprising: a second coupler (where 442 attaches to 450, 460, 470; figure 10) for coupling the sensor device (442) to the adapter (450, 460, 470) (see figure 10) and one or more sensors for detecting the use of the medicament device (col. 20, lines 64-67), wherein the sensor device is separable from, and in operable communication with the adapter (figure 10 col. 21, lines 55-65), and 
wherein the sensor device is configured to be used with a plurality of different types of adapters each comprising a unique set of parameters specific to different types of medicament devices (col. 21, line 55-col 22 line 9),
wherein the device is configured to produce an output based on the set of parameters (feedback) (alerts, col. 16, lines 60-66) (col. 21, lines 31-33; col. 22, lines 21-51, monitor can be used with different inhalers and algorithms depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59). 
While Tunnel discloses that the modular device 442 can interface with the different inhalers via the mounts and distinguish between them (col. 21, lines 55-61), Tunnell does not disclose how this is done, and thus does not explicitly disclose a memory storing one or more parameters associated with the medicament device, wherein the parameters are unique to the type of device. 
	However, Smith teaches it is known to provide memory (stored information [0065]) via an identification marker (35) in order to automatically provide information about a component to a controller [0065] and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnel’s adapter to include a memory storing one or more parameters (type of device) associated with the medicament device in order to distinguish between different inhalers as Tunnell already discusses doing (col. 21, lines 55-61 of Tunnell). While Smith does not explicitly disclose automatic transmission of the information from the identification marker to the controller, the examiner takes the position that this is implicit. As per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). First, Smith does not disclose any user input (a button or the like) to initiate the transfer of information whatsoever. Further, Smith only discloses embodiments wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. That is, Smith only provides examples of automatic transmission. Thus the examiner takes the position that the prior art of Smith implicitly discloses automatic transmission of the information from the identification marker to the controller when in contact. 
	In the event that automatic transmission of information from the identification marker to the controller is not implicit, Smith teaches wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. This automatic transmission is an improvement and the prior art of Smith already discloses the automatic transmission as set forth in [0066]-[0069]. One of ordinary skill in the art would have recognized that applying automatic transmission from the identification marker (35) in the form of memory [0065] to the sensor device when in contact would have yielded predictable results and resulted in an improved system. Thus it would have been obvious to one of ordinary skill in the art to have modified Tunnel/Smith with automatic transmission when the sensor device is in contact with the adapter since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 125, Tunnel discloses wherein the sensor device (442) is configured to be used with a plurality of different types of adapters (450, 460, 470), each of the different adapters comprising a unique set of parameters specific to different types of medicament devices (Tunnell as modified by Smith discloses memories on adapters for identification purposes such that the memories will each contain unique parameters specific to the type of medicament device).

Regarding claim 126, Tunnel discloses wherein the medicament device comprises an oral inhaler (col. 1, lines 31-35).

Regarding claim 127, Tunnel discloses wherein the guidance is a feedback provided to the user based on a usage of the medicament device (feedback) (alerts, col. 16, lines 60-66).

Regarding claim 128, Tunnel discloses wherein the feedback (alerts, col. 16, lines 60-66) guides the user on how to properly administer the medicament device in real-time (abstract).

Regarding claim 129, Tunnell further discloses, wherein the adapter (450, 460, 470) is affixed to a housing or a canister of the medicament device (col. 21, line 65-col. 22, line 3).  

Regarding claim 130, Tunnell discloses the sensor device as claimed as set forth for claim 129 above but does not explicitly disclose wherein the adapter is permanently affixed to the housing or canister of the medicament device.  The courts have held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) and thus it would have been obvious to make the adapter integral with the housing or canister of the medicament. This would be easier construction for an elderly patient or a patient who does not have good coordination.

Regarding claim 132, Tunnel further discloses wherein the visual indication comprises a presence or absence of a light (as with LED), a color change of a light, or a flashing of a light, or any combination (col. 16, lines 60-67).

Regarding claim 134, Tunnell further discloses comprising the sensor device (442), wherein the sensor device (442) is configured to output a guidance to a user of the medicament device (feedback) (alerts, col. 16, lines 60-66) (col. 21, lines 31-33; col. 22, lines 21-51, monitor can be used with different inhalers and algorithms depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59).

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US 8,807,131 B1) in view of Smith et al. (US 2003/0140921 A1) in further view of Guthrie et al. (US 2011/0253139 A1).
Regarding claim 2, Tunnell as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, but does not explicitly disclose wherein the guidance varies based on a duration of shaking a medicament device, a shake-to-fire interval, a wait time between actuations, a number of priming steps, a number of re-priming steps, a duration until re-priming steps, or any combination thereof.  
Guthrie teaches an inhalation device (abstract) and thus is analogous art wherein a guidance varies based on a duration of shaking a medicament device, a shake-to-fire interval, a wait time between actuations, a number of priming steps (a reminder to prime [0172]; skip priming [0174]), a number of re-priming steps, a duration until re-priming steps ([0176] time threshold for priming), or any combination thereof.  
Thus it would have been obvious to one having ordinary skill in the art to have modified Tunnell to include guidance of a wait time between actuations as taught by McKinnon for the benefit of avoiding wasted doses of medication and avoiding both under-priming and over-priming [0176].

Claims 2, 131, 135 and 136 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnell et al. (US 8,807,131 B1) in view of Smith et al. (US 2003/0140921 A1) in further view of McKinnon et al. (US 6,202,642 B1)
Regarding claim 2, Tunnell as modified discloses the claimed invention substantially as claimed as set forth for claim 1 above, but does not explicitly disclose wherein the guidance varies based on a duration of shaking a medicament device, a shake-to-fire interval, a wait time between actuations, a number of priming steps, a number of re-priming steps, a duration until re-priming steps, or any combination thereof.  
McKinnon teaches an inhalation device (col. 1, lines 6-9) and thus is analogous art wherein a guidance varies based on a duration of shaking a medicament device, a shake-to-fire interval, a wait time between actuations (col. 14, lines 9-21: timing of doses), a number of priming steps, a number of re-priming steps, a duration until re-priming steps, or any combination thereof.  
Thus it would have been obvious to one having ordinary skill in the art to have modified Tunnell to include guidance of a wait time between actuations as taught by McKinnon for the benefit of ensuring proper usage of the inhaler.

Regarding claim 131, Tunnell discloses the adapter (440, 450, 460) affixed to the housing or a canister of the medicament device as set forth in claim 129 but does not explicitly disclose the adapter is removably affixed. 
McKinnon teaches, wherein an adapter is removably affixed to the housing or canister of the medicament device (col. 15, lines 1-25).  
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnell wherein the adapter is removably affixed for the benefit of only attaching an adapter when needed. This for example, would make it less bulky to transport. 

Regarding claim 135, Tunnel does not explicitly disclose how the coupler attaches to the adapter. 
	However, McKinnon teaches wherein a coupler of sensor device (116) comprises a receiving port (see below) configured to removably receive a complementary protrusion of the adapter (projection on 112 that couples to 116) (col. 11, lines 57-67).
Thus it would have been obvious to one having ordinary skill in the art to have modified Tunnell with the connection as taught by McKinnon for the benefit of providing an easy attachment between adapter and sensor device. 

Regarding claim 136, Tunnel does not explicitly disclose how the second coupler attaches to the sensor device. 
	However, McKinnon teaches wherein a coupler of an adapter (112) comprises a protrusion (see below) complementary to a receiving port of a sensor device (116) (col. 11, lines 57-67).
Thus it would have been obvious to one having ordinary skill in the art to have modified Tunnell with the connection as taught by McKinnon for the benefit of providing an easy attachment between adapter and sensor device. 

    PNG
    media_image1.png
    897
    696
    media_image1.png
    Greyscale


Claim 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tunnell et al. (US 8,807,131 B1) in view of Smith et al. (US 2003/0140921 A1) in further view of McKinnon et al. (US 6,202,642 B1) in further view of Cha et al. (US 2011/0270541 A1).
Regarding claim 124, Tunnel discloses wherein the adapter comprises a sensor (col. 22, lines 5-9 indicate each mount has an external sensor) and states that it can include any sensor (col. 14, lines 6-11) but does not specify the sensor includes a pressure tap tube. 
	McKinnon teaches it is beneficial to have an air flow sensor (420) to detect inhalation (col. 9 lines 54-64) for the benefit of tracking sufficient inhalation (col. 9, lines 54-64). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnell to include an airflow sensor for the benefit of tracking sufficient inhalation as discussed in McKinnon on col. 9, lines 54-64. 
	McKinnon does not disclose the sensor having a pressure tap tube. 
However, Cha teaches an air flow rate sensor including a pressure tap tube [0029]. 
Thus it would have been obvious to one having ordinary skill in the art prior to the effective filing date to have modified Tunnell/Smith/McKinnon to include a pressure sensor having a pressure tap tube for the benefit of avoiding drawbacks associated with other flow sensors as set forth in [0020]-[0026] of Cha. 



Claim(s) 66 and 133 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Biswas et al. (US 2016/0144141 A1) in view of Schuster et al. (US 2016/0129182 A1) in view of Iyer et al. (US 2009/0157037 A1) in further view of Tunnell et al. (US 8,807,131 B1) in view of Smith et al. (US 2003/0140921 A1).
Regarding claim 66, Biswas discloses:
A method of measuring usage of an inhaler using one or more sensors [0029] [0068], the method comprising: 
with aid of the one or more sensors: 
measuring a duration of shaking the inhaler [0029] [0067]; 
measuring a duration of a time subsequent to the shaking ([0067] indicates everything is time stamped such that this duration would inherently be measured); 
measuring an inhalation of a user using inhaler [0068]; 
measuring an actuation of the inhaler [0068]; and 
measuring a duration of a hold down time of the actuation [0069].  

Biswas does not explicitly state that the method includes outputting an indication when a predetermined threshold is reached, wherein the predetermined threshold corresponds to the duration of shaking. 
However, Schuster teaches that it is known to alert a user when an inhaler is sufficiently shaken [0152].
Thus it would have been obvious to have modified Biswas wherein the method includes alerting a user when an inhaler is sufficiently shaken as taught by Schuster for the benefit of allowing the user to know when the inhaler is ready for inhalation. 
Schuster does not explicitly state what is meant by “sufficiently shaken”. However, Iyer teaches that certain inhalers require different durations of shaking [0054]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date to have had a predetermined duration of shaking as taught by Iyer, used to determine if an inhaler was “sufficiently shaken” since it is known that different medicament formulations require different lengths of shaking prior to inhalation.
Biswas does not explicitly disclose coupling a sensor device comprising a processor and the one or more sensors to the inhaler via an adapter, wherein the adapter comprises a memory storing one or more parameters for using the inhaler, wherein the processor is configured to automatically receive, from the memory of the adapter, the one or more parameters when the sensor device contacts the adapter.
However, Tunnel an inhalation device and thus is analogous art. Tunnel teaches that different algorithms are used depending on type of inhaler (col. 21, lines 31-33; col. 22, lines 21-51, monitor can be used with different inhalers and algorithms depending on type of inhaler; col. 10, lines 43-60; col. 16, lines 56-59) and Tunnel discloses that the modular device 442 can interface with the different inhalers via the mounts and distinguish between them (col. 21, lines 55-61), 
It would have been obvious to include a distinguishing mechanism and algorithms specific to each type of inhaler as taught by Tunnel for the benefit of using each device most effectively. Tunnell does not disclose how this is done, and thus does not explicitly disclose a memory storing one or more parameters for using the inhaler, wherein the parameters are unique to the type of device.
	However, Smith teaches it is known to provide memory (stored information [0065]) via an identification marker (35) in order to automatically provide information about a component to a controller [0065] and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnel’s adapter to include a memory storing one or more parameters (for device use; algorithms) associated with the medicament device in order to distinguish between different inhalers as Tunnell already discusses doing (col. 21, lines 55-61 of Tunnell) and to have the appropriate algorithm matched with the type of inhaler. While Smith does not explicitly disclose automatic transmission of the information from the identification marker to the controller, the examiner takes the position that this is implicit. As per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). First, Smith does not disclose any user input (a button or the like) to initiate the transfer of information whatsoever. Further, Smith only discloses embodiments wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. That is, Smith only provides examples of automatic transmission. Thus the examiner takes the position that the prior art of Smith implicitly discloses automatic transmission of the information from the identification marker to the controller when in contact. 
	In the event that automatic transmission of information from the identification marker to the controller is not implicit, Smith teaches wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. This automatic transmission is an improvement and the prior art of Smith already discloses the automatic transmission as set forth in [0066]-[0069]. One of ordinary skill in the art would have recognized that applying automatic transmission from the identification marker (35) in the form of memory [0065] to the sensor device when in contact would have yielded predictable results and resulted in an improved system. Thus it would have been obvious to one of ordinary skill in the art to have modified Tunnel/Smith with automatic transmission when the sensor device is in contact with the adapter since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Regarding claim 133, Biswas further discloses, determining whether an intended dosage range of a drug has been delivered to the user (dosage timestamp [0037]).

Claim 128 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tunnell et al. (US 8,807,131 B1) in view of Smith et al. (US 2003/0140921 A1) in view of Mishelevich et al. (US 5,363,842).
Regarding claim 128, Tunnel discloses wherein the feedback (alerts, col. 16, lines 60-66) guides the user on how to properly administer the medicament (abstract) but does not explicitly state that this is done in real-time.
	However, Mishelevich teaches a inhalation compliance device which provides feedback which guides the user on how to properly administer the medicament device in real-time (see figure 3).
	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnel wherein the feedback guides the user on how to properly administer the medicament device in real-time to enable the user to correctly use the device while they are using it.

Response to Arguments
Applicant’s arguments with respect to the previous 102 rejection have been considered but are moot. McKinnon is no longer relied upon as a 102 rejection. 
Applicant’s representative asserts that Tunnell alone or in combination does not disclose automatically receiving from a memory of the adapter one or more parameters associated with the medicament device when the sensor device contacts the adapter. As set forth in the rejection above Tunnel discloses that the modular device 442 can interface with the different inhalers via the mounts and distinguish between them (col. 21, lines 55-61), Tunnell does not disclose how this is done, and thus does not explicitly disclose a memory storing one or more parameters associated with the medicament device, wherein the parameters are unique to the type of device. 
	However, Smith teaches it is known to provide memory (stored information [0065]) via an identification marker (35) in order to automatically provide information about a component to a controller [0065] and thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tunnel’s adapter to include a memory storing one or more parameters (type of device) associated with the medicament device in order to distinguish between different inhalers as Tunnell already discusses doing (col. 21, lines 55-61 of Tunnell). While Smith does not explicitly disclose automatic transmission of the information from the identification marker to the controller, the examiner takes the position that this is implicit. As per MPEP 2144.01 "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). First, Smith does not disclose any user input (a button or the like) to initiate the transfer of information whatsoever. Further, Smith only discloses embodiments wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. That is, Smith only provides examples of automatic transmission. Thus the examiner takes the position that the prior art of Smith implicitly discloses automatic transmission of the information from the identification marker to the controller when in contact. 
	In the event that automatic transmission of information from the identification marker to the controller is not implicit, Smith teaches wherein the identification marker (35) is a bump or protrusion and the information stored on the identification marker is transferred automatically when the sensor contacts the identification marker (35) [0066]-[0069]. This automatic transmission is an improvement and the prior art of Smith already discloses the automatic transmission as set forth in [0066]-[0069]. One of ordinary skill in the art would have recognized that applying automatic transmission from the identification marker (35) in the form of memory [0065] to the sensor device when in contact would have yielded predictable results and resulted in an improved system. Thus it would have been obvious to one of ordinary skill in the art to have modified Tunnel/Smith with automatic transmission when the sensor device is in contact with the adapter since a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
As set forth in the rejection of amended claims 66 and 133, the newly added limitations are addressed by the prior art of Tunnell and Smith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785